Exhibit 10.1

 

AWARD AGREEMENT

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

 

STOCK-SETTLED STOCK APPRECIATION RIGHT

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

414 Union Street

 

 

Suite 2000

 

 

Nashville, Tennessee 37219

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

February 2, 2006

 

 

 

SAR:

 

This Stock-Settled Stock Appreciation Right

 

 

 

SAR Shares:

 

              Shares of Corporation’s Common Stock

 

 

 

Base Price:

 

$       per Share

 

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement,
effective as of the Grant Date, Corporation grants to Participant a SAR for the
SAR Shares at the Base Price.

 

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement for Stock-Settled Stock Appreciation Right

 

This Award Agreement evidences the grant of a Stock-Settled Stock Appreciation
Right (the “SAR”) to Participant under the Plan.

 

Capitalized terms are defined in Section 7.

 

1.  SAR Shares Shares; Adjustment

 

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of SAR Shares
and the Exercise Price will automatically be adjusted proportionately to reflect
the effect of such dividend or stock split.

 

2.  Terms of the SAR

 

The SAR is subject to all applicable provisions of the Plan and to the following
terms and conditions:

 

2.1                                 Term.  The term of the SAR extends ten years
from the Grant Date unless terminated earlier in accordance with this Agreement.

 

2.2                                 Exercisability.  The SAR initially will not
be exercisable and, unless the SAR is terminated or canceled earlier or the
exercisability of the SAR is accelerated in accordance with this Agreement, the
SAR may be exercised from time to time with respect to a whole number of SAR
Shares up to the following limits:

 

(a)                                  Prior to the first anniversary of the Grant
Date, the SAR may not be exercised;

 

(b)                                 During the one-year period beginning on the
first anniversary of the Grant Date, the SAR may be exercised with respect to up
to one-third of the total SAR Shares;

 

(c)                                  During the one-year period beginning on the
second anniversary of the Grant Date, the SAR may be exercised with respect to
up to two-thirds of the total SAR Shares; and

 

(d)                                 On and after the third anniversary of the
Grant Date, the SAR may be exercised with respect to all the SAR Shares.

 

1

--------------------------------------------------------------------------------


 

2.3                                 Effect of Termination of Employment.  The
SAR may not be exercised (in whole or in part) unless Participant is
continuously employed by an Employer from the Grant Date through at least the
first anniversary of the Grant Date.  If Participant ceases to be an Employee
for any reason on or after the first anniversary of the Grant Date, the term of
the SAR will continue for the applicable Continuation Period.  The SAR will
remain exercisable during the Continuation Period, if at all, only to the extent
the SAR had become exercisable pursuant to Sections 2.2 and 2.8 of this
Agreement on or prior to the Termination Date.  The SAR, to the extent not
previously exercised, will be canceled automatically at the end of the
applicable Continuation Period.

 

2.4                                 Method of Exercise.  The SAR, or any portion
thereof, may be exercised, to the extent it has become exercisable pursuant to
this Agreement, by delivery of written notice to Corporation stating the number
of SAR Shares as to which the SAR is being exercised.

 

2.5                                 Other Documents.  Upon any exercise of the
SAR, Participant must furnish Corporation before the closing of such exercise
such other documents or representations as Corporation may require to assure
compliance with applicable laws and regulations.

 

2.6                                 Settlement of SAR.  Upon exercise of the SAR
for all or a portion of the SAR Shares after the SAR has become exercisable,
Corporation will calculate the SAR Spread, the Tax Offset Amount, and the Net
SAR Value and will convert the Net SAR Value into a whole number of SAR
Settlement Shares based on the Fair Market Value of a Share on the Exercise
Date, with any remaining portion of the Net SAR Value (representing the value of
a fractional Share) credited as additional federal income tax withholding for
the Participant’s benefit.  Within 10 days following the Exercise Date,
Corporation will cause a stock certificate for the SAR Settlement Shares to be
delivered to Participant.

 

2.7                                 Transferability.

 

2.7.1                        General.  Except as provided in Section 2.7.2, the
SAR is not transferable other than by will or the laws of descent and
distribution and may be exercised during the lifetime of Participant only by
Participant or, in the case Participant becomes legally incompetent, by
Participant’s guardian or legal representative.  No assignment or transfer of
the SAR in violation of the foregoing restriction, whether voluntary,
involuntary or by operation of law or otherwise, except by will or the laws of
descent and distribution, will vest in the assignee or transferee any interest
or right whatsoever, but immediately upon any attempt to assign or transfer the
SAR, the SAR will terminate and be of no force or effect.  Whenever the word
“Participant” is used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the executor,
administrator, or the person or persons to whom this SAR may be transferred by
will or by the laws of descent and distribution, it will be deemed to include
such person or persons.

 

2

--------------------------------------------------------------------------------


 

2.7.2                        Permitted Family Transfers.  The SAR may be
transferred by Participant, without payment of consideration, to Participant’s
immediate family members or lineal descendants (“Permitted Family Members”), to
trusts for the benefit of Permitted Family Members, or to family partnerships or
limited liability companies of which Participant and Permitted Family members
are the only partners or members.  For purposes of this Section, a transfer of
the SAR to a family partnership or limited liability company in exchange for a
partnership or limited liability company interest will be deemed to be a
transfer without payment of consideration.

 

2.8                                 Effect of Change in Control.

 

2.8.1                        Acceleration of Vesting.  Upon a Change in Control
Date, the SAR, to the extent it had not yet become exercisable, will become
fully exercisable.  This acceleration will not extend the date on which the SAR
terminates.  If, or to the extent, the acceleration of the exercisability of the
SAR pursuant to this Section results in an “excess parachute payment” within the
meaning of Section 280G of the Code, Corporation will reimburse Participant, on
an after-tax basis, for (1) any excise tax imposed by Section 4999(a) of the
Code that is directly attributable to the acceleration of the exercisability of
the SAR, and (2) any income taxes and excise taxes imposed on any reimbursement
pursuant to this sentence.  For purposes of computing any after-tax
reimbursement, Participant will be deemed to pay federal, state, and local
income taxes (for the state and locality of Participant’s residence) at the
highest effective combined marginal rates (giving effect to the deductibility of
state and local taxes) for the tax year in which the reimbursement payment is
made.  No reimbursement will be due pursuant to this Section if, or to the
extent, Participant is entitled to payment or reimbursement for the same amounts
under any other agreement with Corporation.

 

2.8.2                        Dissolution.  The SAR will terminate upon the
effective date of a dissolution or liquidation of Corporation.

 

2.8.3                        Merger.  In the event of a merger or consolidation
in which Corporation is not the resulting or surviving corporation (or in which
Corporation is the resulting or surviving corporation but becomes a subsidiary
of another corporation), the SAR will automatically be converted into an SAR
with respect to a number of shares of the stock of the resulting or surviving
corporation (or, in the event Corporation becomes a subsidiary of another
corporation, such other corporation) into which Corporation’s Shares are
converted in the transaction with such terms and conditions, both as to number
of shares, SAR price, and otherwise, as will substantially preserve the economic
rights and benefits of Participant under this Agreement.

 

3.  Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
SAR by any state or federal agency or authority that Corporation determines has
jurisdiction.  If Corporation determines that any required approval cannot be
obtained,

 

3

--------------------------------------------------------------------------------


 

this SAR will terminate on notice to Participant to that effect.  Without
limiting the foregoing, Corporation will not be required to issue any Shares
upon exercise of all or any portion of the SAR until Corporation has taken all
action required to comply with all applicable federal and state securities laws.

 

4.  Successorship

 

Subject to restrictions on transferability set forth in Section 2.7, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

5.  Notices

 

Any notices under this SAR must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

6.  Arbitration

 

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration in accordance with the then effective arbitration
rules of Arbitration Service of Portland, Inc., and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

 

7.  Defined Terms

 

When used in this Agreement, the following terms have the meaning specified
below:

 

•                                          Acquiring Person means any person or
related person or related persons which constitute a “group” for purposes of
Section 13(d) and Rule13d-5 under the Securities Exchange Act of 1934 (the
“Exchange Act”), as such Section and Rule are in effect as of the Grant Date;
provided, however, that the term Acquiring Person shall not include
(a) Corporation or any of its Subsidiaries, (b) any employee benefit plan or
related trust of Corporation or any of its Subsidiaries, (c) any entity holding
voting capital stock of Corporation for or pursuant to the terms of any such
employee benefit plan, or (d) any person or group solely because such person or
group has voting power with respect to capital stock of Corporation arising from
a revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to the Exchange Act.

 

•                                          Approved Retirement means termination
of employment with an Employer after Participant attains age 60, but only if

 

4

--------------------------------------------------------------------------------


 

such retirement is approved by Corporation’s Chief Executive Officer (CEO) in
his sole discretion and, in the case of termination of the CEO, by the
Compensation Committee of the Board of Directors of the Corporation in its sole
discretion.

 

•                                          Base Price means the per-Share Base
Price specified in the cover sheet for this Award Agreement.

 

•                                          Change in Control of Corporation
means:

 

(a)                                  The acquisition by any Acquiring Person of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 20 percent or more of the combined voting power of the then outstanding
Voting Securities; provided, however, that for purposes of this paragraph
(a) the following acquisitions will not constitute a Change in Control:  (i) any
acquisition directly from Corporation, (ii) any acquisition by Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Corporation or any corporation controlled by Corporation, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change
in Control; or

 

(b)                                 During any period of 12 consecutive calendar
months, individuals who at the beginning of such period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director
during the period whose election, or nomination for election, by Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
constituting the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                  Consummation of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of Corporation (a “Business Combination”) in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Voting Securities outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50 percent of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the

 

5

--------------------------------------------------------------------------------


 

corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(d)                                 Approval by the stockholders of Corporation
of any plan or proposal for the liquidation or dissolution of Corporation.

 

•                                          Change in Control Date means the
first date following the Grant Date on which a Change in Control has occurred.

 

•                                          Continuation Period means a period
during which the SAR continues to be exercisable after termination of
Employment, namely the period ending on the earlier of the expiration of the
original term of the SAR or:

 

(a)  If the termination of Employment is by reason of Participant’s death or
Disability, the expiration of one year following the Termination Date;

 

(b)  If the termination of Employment is by reason of Participant’s Approved
Retirement, the expiration of two years following the Termination Date;

 

(c)  In the case of an involuntary termination of Participant’s Employment by an
Employer, the expiration of five business days following the Termination Date;
or

 

(d)  If the termination of Employment is for any other reason, the expiration of
30 days following the Termination Date.

 

6

--------------------------------------------------------------------------------


 

(e)  Notwithstanding (a) through (d) above, if a Participant terminates
Employment for any reason other than involuntary termination by an Employer for
cause and has attained age 55 and completed five years of service (as that term
is defined in the Louisiana-Pacific Retirement Account Plan) upon the
Termination Date, the period ending on the expiration of the original term of
the SAR.

 

•                                          Disability means the condition of
being permanently unable to perform Participant’s duties for an Employer by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of at least 12 months.

 

•                                          Employee and Employment both refer to
service by Participant as a full-time or part-time employee of an Employer, and
include periods of illness or other leaves of absence authorized by an
Employer.  A transfer of Participant’s Employment from one Employer to another
will not be treated as a termination of Employment.

 

•                                          Employer means Corporation or a
Subsidiary of Corporation.

 

•                                          Exercise Date means the date the SAR
is exercised in whole or in part.

 

•                                          Net SAR Value means, for each
exercise of all or a portion of the SAR, (a) the product of the SAR Spread
multiplied by the number of SAR Shares as to which the SAR is exercised, less
(b) the Tax Offset Amount for such exercise.

 

•                                          SAR Settlement Shares means, for each
exercise of all or a portion of the SAR, the number of Shares equal to the Net
SAR Value divided by the Fair Market Value of a Share on the Exercise Date
(rounded down to the nearest number of whole Shares).

 

•                                          SAR Spread means the excess of the
Fair Market Value of a Share on the Exercise Date of the SAR over the Base
Price.

 

•                                          Tax Offset Amount means, for each
exercise of all or a portion of the SAR, the aggregate amount of federal, state,
and local withholding taxes and Participant’s portion of all applicable payroll
taxes attributable to the SAR Spread upon exercise of the SAR to be withheld and
paid to the appropriate taxing authorities by Employer.

 

7

--------------------------------------------------------------------------------


 

•                                          Termination Date means the date
Participant ceases to be an Employee.

 

•                                          Voting Securities means Corporation’s
issued and outstanding securities ordinarily having the right to vote at
elections of directors.

 

•                                          Capitalized terms not otherwise
defined in this Agreement have the meanings given them in the Plan.

 

8

--------------------------------------------------------------------------------